William Paul Trial, et




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 14, 2014

                                     No. 04-14-00521-CV

                                MEDINA INTERESTS, LTD,
                                       Appellant

                                               v.

                                  William Paul TRIAL, et al.,
                                           Appellee

                 From the 218th Judicial District Court, Karnes County, Texas
                             Trial Court No. 13-04-00098-CVK
                           Honorable Stella Saxon, Judge Presiding


                                        ORDER
        The appellant’s brief was originally due to be filed on September 19, 2014. The
appellant’s first motion for extension of time was granted, extending the deadline for filing the
brief to October 20, 2014. On October 13, 2014, the appellant filed a motion requesting an
additional extension of time to file the brief until November 19, 2014, for a total extension of
sixty days. The motion is GRANTED. THIS IS THE FINAL EXTENSION OF TIME
THAT THE APPELLANT WILL BE GRANTED. The Appellant’s brief must be filed by
November 19, 2014.


                                                    _________________________________
                                                    Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of October, 2014.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court